8:27 AM                               Genesis Venture Logistics, LLC
07/13/20                                        Profit & Loss
Accrual Basis                           January 1 through July 13, 2020

                                                                          Jan 1 - Jul 13, 20
                Ordinary Income/Expense
                     Income
                        Barge Cleaning                                                   3,194.00
                        Barge Freight Income                                             6,335.00
                        Brokering Revenue                                              471,388.50
                        Fuel Sales                                                      35,110.62

                     Total Income                                                      516,028.12

                     Cost of Goods Sold
                       Boat Assist                                                       1,500.00
                       Brokered Fuel Expense                                            29,893.67
                       Cleaning Expense                                                  1,300.00
                       Fleeting Expense                                                 -9,000.00
                       Survey Expense                                                   -6,000.00
                       Warehouse Lease Cost                                            -19,044.40

                     Total COGS                                                          -1,350.73

                  Gross Profit                                                         517,378.85

                     Expense
                       Bad Debts                                                        29,258.60
                       Bank Service Charges                                                626.75
                       Business Licenses and Permits                                     4,230.00
                       Commissions                                                         600.00
                       Computer and Internet Expenses                                    3,544.47
                       Dues & Subscriptions                                              3,117.42
                       Fees and Surcharges                                                 186.00
                       Health Insurance Expense                                            689.92
                       Insurance Expense                                               -28,357.22
                       Interest Expense                                                 34,281.87
                       Late Fee                                                            164.80
                       Legal Fees                                                       28,102.83
                       Meals                                                               120.95
                       Miscellaneous Expense                                             1,596.50
                       Office Supplies                                                     712.10
                       Parking & Tolls
                          Parking                                                   6.00
                          Tolls                                                    10.89

                       Total Parking & Tolls                                                   16.89

                       Payroll Expenses
                         Payroll Taxes                                        18,000.37
                         Salaries-Office                                     216,360.02

                       Total Payroll Expenses                                          234,360.39

                       Penalties                                                         1,421.97
                       Postage Expense                                                     137.10
                       Professional Fees                                                 9,158.00
                       Profit Sharing                                                    3,535.75
                       Property Taxes                                                   13,218.82
                       Rent Expense                                                        755.66
                       Repairs and Maintenance                                           2,135.00
                       Tax Related Penalties                                               867.43
                       Telephone Expense                                                 4,538.27
                       Trucking Software/Subscription                                      521.07
                       Utilities                                                           978.40

                     Total Expense                                                     350,519.74

                Net Ordinary Income                                                    166,859.11




                                                                                                       Page 1
8:27 AM                              Genesis Venture Logistics, LLC
07/13/20                                        Profit & Loss
Accrual Basis                             January 1 through July 13, 2020

                                                                            Jan 1 - Jul 13, 20
                  Other Income/Expense
                    Other Income
                       Other Income                                                       99,232.58

                    Total Other Income                                                    99,232.58

                    Other Expense
                      Ask My Accountant                                                    -3,123.75

                    Total Other Expense                                                    -3,123.75

                  Net Other Income                                                       102,356.33

                Net Income                                                               269,215.44




                                                                                                       Page 2
